ON REHEARING.
A rehearing having been granted in this case from the Departmental decision reported in 167 Wn. 554, 9 P.2d 1112, the court adheres to the decision in all respects except one.
Inadvertently, the opinion refers to the judgment as a "community judgment against all appellants," whereas it is a community judgment against the only existing community, I.J. Bounds and wife.
Under our uniform decisions, the judgment against the individuals, L.E. Bounds and I.J. Bounds, and their separate property, should be, and is, affirmed.
The judgment as to the community of I.J. Bounds and wife stands reversed.
The cause is reversed as to the community of I.J. Bounds and wife, and remanded for further proceedings in conformity herewith. *Page 699